DETAILED ACTION
This is in reference to communication received 01 July 2022. Claims 1 – 6 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vidhi et al. US Publication 2020/0094691 in view of US Government published article “How Do Plug-In Hybrid Electric Cars Work” hereinafter known as DoE and Park.

Regarding claims 1 and 5 – 6, Vidhi teaches system and method for a charge control application which can determine, in response to detecting that an electric vehicle (EV) is electrically coupled to a vehicle-to-grid (V2G) interface, a degradation threshold state of charge (SoC) for a battery of the EV. The charge control application can also command the V2G interface to discharge the battery of the EV to a lower threshold SoC that is below the degradation threshold SoC [Vidhi, 0005], wherein a battery is mounted on the vehicle;
Vidhi does not explicitly recite secondary battery. Applicant in their disclosure recites “The electrically driven vehicle may be a plug-in hybrid car” [see US Publication 2021/0142349, para 0024]. US Department of Energy (DoE) teaches that a plug-in hybrid electric have an auxiliary battery and a Traction Battery Pack (e.g. Secondary Battery).


    PNG
    media_image1.png
    650
    1043
    media_image1.png
    Greyscale


Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Vidhi by adopting teachings of DoE and limit discharging the secondary battery only from plug-in hybrids to enable vehicle owners to drive the car even when the secondary battery does not enough charge.
Vidhi in view of DoE teaches system and method further comprising:
initiating supplying, from the secondary battery, electric power discharged from the secondary battery to an electric power utility at a first time period (high demand period), or initiating receiving, from the electric power utility, the electric power to charge the secondary battery at a second time period (low demand period);
performing a supply and demand adjustment of an electric power system by using the battery during a storage of the battery at before of the delivery to the user (Vidhi, Similarly, the charge control application 68 can adjust the charging plan 84 such that the EV 56 is discharged at times when the credit for supplying power to the power grid 58 is near a maximum (e.g., during peak times). That is, the charge control application 68 can set the charging plan 84 to a pattern that attempts to elevate revenue (credit) for supplying power to the power grid 58 from the battery 60 of the EV 52 and curtail costs for charging the battery 60 of the EV 52) [Vidhi, 0037, Fig. 7 and associated disclosure];
initiating supplying, from the secondary battery, electric power discharged from the secondary battery to an electric power utility at a first time period (Vidhi, In the maintenance stage of the charging plan, the charging server commands the V2G interface to repeatedly charge and discharge the battery of the EV. Power discharged from the battery can be supplied to the power grid. In this manner, credits (monetary or non-monetary rewards, as discussed herein) for supplying power to the power grid can be accumulated in an account associated with the operator of EV) [Vidhi, 0018], or initiating receiving, from the electric power utility, the electric power to charge the secondary battery at a second time period (Vidhi, at the expected return charge time, the charging server commands the V2G interface to charge the battery to the upper threshold SoC (which can be above thedegradation threshold SoC) such that the EV is still charged to the upper threshold SoC upon the operator returning to the EV) [Vidhi, 0019], wherein the supplying of the electric power, or the receiving of the electric power, is performed during a storage of the secondary battery at or before the delivery of the electrically driven vehicle to the user [Vidhi, 0018-0019];
Vidhi in view of DoE does not explicitly teach a second price associated with supplying electric power at the first time period (high demand period, as defined by the applicant). However, Park teaches system and method for managing discharge during critical peak pricing period (e.g. high demand period).
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Vidhi in view of DoE by adopting teachings of  Park to implement a battery system is will normally discharge the battery system onto the facilities electric system whenever the facility's electric load reaches a target limit.
Vidhi in view of Doe and Park teaches system and method further comprising:
performing a supply and demand adjustment based on use of an electric power system in response to using the secondary battery during the storage of the secondary battery, wherein the supply and demand adjustment is determined based on 
determining a state of charge of the secondary battery (Vidhi, During the maintenance stage, the charge control application 68 can adjust the charging plan 84 such that the EV 52 is charged at times when the cost for power from the power grid 58 is near a lowest price (e.g., during off-peak times)) [Vidhi, 0005], 
a first price value associated with receiving the electric power at the second period of time (Vidhi, During the maintenance stage, the charge control application 68 can adjust the charging plan 84 such that the EV 52 is charged at times when the cost for power from the power grid 58 is near a lowest price (e.g., during off-peak times)) [Vidhi, 0037], and 
a second price value associated with supplying the electric power at the first period of time (Park, a battery system connected a facility's alternating current (AC) electric supply to discharge stored electric energy towards the satisfaction of an electric grid demand, for the purpose of reducing the facility's energy consumption during a declared Critical Peak Pricing (CPP) interval. The use of the stored energy in the battery system is prioritized for peak energy demand reduction (kW reduction), with any remaining battery capacity used for the reduction of electric energy consumption. A CPP interval is a fixed time period in a day, and the price of electric energy during that period is expensive compared to other hours of the day) [Park, 0008], and 
wherein the first period of time and the second period of time are determined based on demand prediction data received from the electric power utility (Park, A CPP period is normally announced by the electric utility no later than 1 day in advance) [Park, 0008]; and
billing the user for payment of the electrically driven vehicle by discounting a price of the electrically driven vehicle based on decrease in performance of the secondary battery caused by the receiving of the electric power or the supplying of the electric power (Vidhi, The charge control application 68 can employ the present credit value and the power supplied to the power grid 58 to determine a credit that can be applied to the account 82 of the operator. In some examples, the credit applied can, offset a tariff (debit) for parking in the parking spot 56 of the parking area. Additionally or alternatively, the credits for supplying power to the power grid 58 during the maintenance stage can be applied to the account 82 of the operator of the EV 52) [Vidhi, 0035, 0037].



Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vidhi et al. US Publication 2020/0094691 in view of US Government published article “How Do Plug-In Hybrid Electric Cars Work” hereinafter known as DoE and Park et al. US Publication 2016/0036247 and Keefe US Publication 2010/0079004.

Regarding claim 2, Vidhi in view of Doe and Park does not teach explicitly teach demand adjustment using the secondary battery is performed within a range in which an extent of a decrease in performance of the secondary battery caused by the supply and demand adjustment falls in a range allowed by the user. However, Keefe teaches system and method for managing the distributed generation of power from a plurality of vehicles [Keefe, 0009]. Keef further teaches consumer's may set preferences in their respective profiles. Such preference data may include, for example, data indicating whether a utility company has permission to access (command discharge of) the energy stored within the batteries of the their electric vehicle 50, data of the times of a day, days of the week, etc. that the utility may access the energy stored within their electric vehicle 50, data of the maximum amounts of energy that the utility may discharge from their electric vehicle 50 over a given time period ( e.g., hour, day, week, month, year, etc.), minimum price ( or profit) for discharging, and/or data identifying the locations ( or exclusions of locations) where the electric vehicle 50 may be discharged by the utility. The profile data also may be consistent with or determined by the terms of a contract entered into between the consumer and the utility or a third party entity that acts as a managing service bureau) [Keefe, 0033].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Vidhi in view of Doe and Park by adopting teachings of Keefe to give an option to users to specify to what extent would they want to partner with the utility company.
Vidhi in view of Doe, Park and Keefe teaches system and method, wherein, when the supply and demand adjustment is performed, the supply and demand adjustment using the secondary battery is performed within a range in which an extent of a decrease in performance of the secondary battery caused by the supply and demand adjustment falls in a range allowed by the user (Keefe, Consumer's may set preferences in their respective profiles. Such preference data may include, for example, data indicating whether a utility company has permission to access (command discharge of) the energy stored within the batteries of the their electric vehicle 50, data of the times of a day, days of the week, etc. that the utility may access the energy stored within their electric vehicle 50, data of the maximum amounts of energy that the utility may discharge from their electric vehicle 50 over a given time period ( e.g., hour, day, week, month, year, etc.), minimum price ( or profit) for discharging, and/or data identifying the locations ( or exclusions of locations) where the electric vehicle 50 may be discharged by the utility. The profile data also may be consistent with or determined by the terms of a contract entered into between the consumer and the utility or a third party entity that acts as a managing service bureau) [Keefe, 0033, also see Vidhi 0016].

Regarding claim 3, Vidhi in view of Doe, Park and Keefe teaches system and method, wherein, when the supply and demand adjustment is performed, the range in which the extent of the decrease in performance of the secondary battery caused by the supply and demand adjustment falls in the range allowed by the user is determined on the basis of a charging amount of the electrically driven vehicle (Vidhi, an operator (driver) of the EV, upon arriving at a long-term parking spot of the long-term parking area, can supply (via a user interface), an expected return time or information corresponding to the expected return time (which can correspond to a flight number) to the charging server. Additionally, the charging server can collect profile data for the EV that corresponds to an upper threshold SoC and a lower threshold SoC for the EV. The upper threshold SoC can define desired (maximum) state of charge (SoC) of the battery of the EV. That is, the upper threshold SoC can define an expected charge level for the EV upon return of the operator. Additionally, the lower threshold SoC can define a minimum charge for the battery of the SoC) [Vidhi, 0016].

Regarding claim 4, Vidhi in view of Keefe teaches system and method, wherein the discount from the price is derived on the basis of a use aspect of the secondary battery during the storage

    PNG
    media_image2.png
    453
    568
    media_image2.png
    Greyscale

[Keefe, Fig. 6 and associated disclosure].


Response to Arguments

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112 (b) because claimed invention particularly point out and distinctly claim the subject matter so that persons having ordinary skill in the art understand the subject matter thereof with reasonable certainty is acknowledged and accepted. Rejection under 35 USC 112 (b) has not cited in this office. 

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because amended claimed invention are not directed to judicial exception is acknowledged and accepted. Rejection under 35 USC 101 has not cited in this office. 

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered. However, they are moot under new grounds of rejection. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Nakasone et al. WIPO publication WO 2017077716 A1 teaches system and method for charging/discharging control device (10), which controls charging/discharging of a secondary battery (14) to be charged with electric power generated by a power generation device (13) and grid connected power from a power grid (200), is equipped with: a calculation unit (11) for calculating a discharging amount and a charging amount of the secondary battery (14) in accordance with the magnitude relationship between the power-purchase unit price and the power-selling unit price of the grid-connected power in a predetermined period.
Thomas et al. published article “Effect of electric vehicles’ optimal charging-discharging schedule on a building's electricity cost demand considering low voltage network constraints” teaches that the power load could be managed by charging the PHEVs when the electricity price received from the utility is lower and discharge the PHEVs batteries to the grid when prices are higher. Shifting load can effectively reduce the impact of the PHEVs fleet on the grid and this task can be achieved by charging and discharging coordination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


July 25, 2022